Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 1 of 28 Page ID #:103




    1 EASTMAN MCCARTNEY DALLMANN LLP
      Andrew S. Dallmann (SBN 206771)
    2 Andrew@EMDLLP.com
      2603 Main Street, Suite 200
    3 Irvine, California 92614
      Telephone: (949) 379-6649
    4 Facsimile: (949) 218-4099
    5 THE GIMINO LAW OFFICE, APC
      Peter J. Gimino III (SBN 198926)
    6 pgimino@giminolaw.com
      1 Park Plaza, Suite 600
    7 Irvine, CA 92614
      Telephone: (949) 225-4446
    8 Facsimile: (949-225-4447
    9 Attorneys for Plaintiff Straumann USA, LLC
   10
                            UNITED STATES DISTRICT COURT
   11
             CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
   12
   13 Straumann USA, LLC, a Delaware            Case No. 8:19-cv-00878
      limited liability company,
   14
                    Plaintiffs,                 PLAINTIFFS’ MEMORANDUM OF
   15                                           POINTS AND AUTHORITIES IN
            v.                                  SUPPORT OF EX PARTE
   16                                           APPLICATION FOR TEMPORARY
      TruAbutment Inc., a California            RESTRAINING ORDER AND ORDER
   17 corporation,                              TO SHOW CAUSE WHY A
                                                PRELIMINARY INJUNCTION
   18               Defendants.                 SHOULD NOT ISSUE TO ENJOIN
                                                AND RESTRAIN DEFENDANTS
   19                                           FROM
                                                  1. INFRINGEMENT OF U.S.
   20                                                PATENT NO. 8,408,904
                                                  2. INFRINGEMENT OF US.
   21                                                PATENT NO. 8,968,002
                                                  3. FALSE ADVERTISING
   22                                                (Lanham Act §43)
                                                  4. UNFAIR BUSINESS
   23                                                PRACTICES (Cal. Bus. & Prof.
                                                     Code §17200, et seq.)
   24
   25
   26
   27
   28

        MEMO OF P’S AND A’S IN SUPPORT OF TRO                            Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 2 of 28 Page ID #:104




    1
                                                   TABLE OF CONTENTS
    2
                                                                                                                                Page
    3
    4 I. INTRODUCTION ................................................................................................. 1
    5 II. FACTUAL BACKROUND .................................................................................. 3
    6        A. Straumann’s Patents (The ’904 and ’002 Patents) ............................................ 4
    7        B. TruAbutment Knowingly Copies Straumann’s Products .................................. 6
             C. TruAbutment’s Products Are Unsafe and Do Not Have FDA Approval ......... 7
    8
             D. TruAbutment Knowingly Infringes Straumann Holding’s Patents................. 10
    9
          E. The Complaint ................................................................................................. 10
   10 III. ARGUMENT ................................................................................................... 11
   11     A. Standard for Temporary Restraining Order .................................................... 11
   12        B. Straumann Is Likely to Succeed on the Merits of Its Claims .......................... 12
   13             1. Straumann is likely to Succeed On The Merits Of Its Patent Infringement
                     Claims ......................................................................................................... 12
   14
                  2. Straumann Is Likely To Succeed On The Merits Of Its False Advertising
   15                Claim .......................................................................................................... 15
   16             3. Straumann Is Likely To Succeed On the Merits of Its Unfair Competition
                     Claim .......................................................................................................... 17
   17
             C. Straumann Will Be Irreparably Harmed If Defendants Are Allowed To
   18           Continue Their Conduct .................................................................................. 18
   19        D. The Balance Of Equities Tips In Favor Of Granting Preliminary Injunctive
   20           Relief To Straumann ....................................................................................... 20
             E. Granting Preliminary Injunctive Relief Is In the Public Interest .................... 21
   21
         IV.     CONCLUSION ................................................................................................ 23
   22
   23
   24
   25
   26
   27
   28

         MEMO OF P’S AND A’S IN SUPPORT OF TRO                         i                                     Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 3 of 28 Page ID #:105




    1
                                              TABLE OF AUTHORITIES
    2
                                                                                                                        Page
    3
        Cases
    4
        A & L Tech. v. Resound Corp.,
    5     1995 U.S. Dist. LEXIS 22442, *3 (N.D. Cal. March 15, 1995) ............................ 20
    6   All for the Wild Rockies v. Cottrell,
          632 F.3d 1127 (9th Cir. 2011) .......................................................................... 11, 21
    7
        Apple Inc. v. Samsung Electronics Co.,
    8     695 F.3d 1370 (Fed. Cir. 2012) .............................................................................. 19
        Celsis In Vitro, Inc. v. CellzDirect, Inc.,
    9
          664 F.3d 922 (Fed. Cir. 2012) ................................................................................ 19
   10   Cel-Tech Commc'ns, Inc. v. Los Angeles Cellular Tel. Co.,
          20 Cal. 4th 163 (1999)............................................................................................ 17
   11
        Commil USA, LLC v. Cisco Sys., Inc.,
   12     135 S. Ct. 1920, 191 L. Ed. 2d 883 (2015) ............................................................ 13
        Disney Enterprises, Inc. v. VidAngel, Inc.,
   13
          869 F.3d 848 (9th Cir. 2017) ................................................................ 11, 12, 20, 21
   14   Gilder v. PGA Tour, Inc.,
          936 F.2d 417 (9th Cir. 1991) .................................................................................. 18
   15
        Global-Tech Appliances, Inc. v. SEB S.A.,
   16     563 U.S. 754 (2011) ......................................................................................... 12, 13
        In re Tobacco II Cases
   17
          46 Cal. 4th 298, 207 P.3d 20 (2009) ...................................................................... 16
   18   League of Wilderness Defs./Blue Mountains Biodiversity Project v. Connaughton,
          752 F.3d 755 (9th Cir. 2014) .................................................................................. 21
   19
        Lummus Industries, Inc. v. D.M. & E. Corp.,
   20     862 F.2d 267 (Fed. Cir. 1988) ................................................................................ 15
   21   Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd.,
          545 U.S. 913 (2005) ............................................................................................... 14
   22   Mississippi Power & Light Co. v. United Gas Pipe Line Co.
   23     760 F2d 618 (5th Cir. 1985) ................................................................................... 19
        Moss v. Infinity Ins. Co.,
   24     197 F. Supp. 3d 1191 (N.D. Cal. 2016) ................................................................. 17
   25   Pom Wonderful LLC v. Hubbard,
          775 F.3d 1118 (9th Cir. 2014) ................................................................................ 11
   26   Southland Sod Farms v. Stover Seed Co.,
   27     108 F.3d 1134 (9th Cir. 1997) ................................................................................ 15

   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO                      ii                                  Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 4 of 28 Page ID #:106




    1 Stuhlbarg Int'l Sales Co. v. John D. Brush & Co.,
    2   240 F.3d 832 (9th Cir. 2001) .................................................................................. 18
      Winter v. Nat. Res. Def. Council, Inc.,
    3   555 U.S. 7 (2008) ................................................................................. 11, 12, 18, 20
    4 Yamada v. Nobel Biocare Holding AG,
        825 F.3d 536 (9th Cir. 2016) .................................................................................. 22
    5
    6
        Statutes
    7
    8 35 U.S.C. § 271(c) ..................................................................................................... 14
    9
   10 Treatises
   11 Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial
   12  Ch. 13-C, Requirements for Injunctive Relief ....................................................... 19

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO                      iii                                  Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 5 of 28 Page ID #:107




    1 I.      INTRODUCTION
    2         Straumann USA, LLC (“Straumann”) moves for an order temporarily
    3 enjoining TruAbutment Inc. (“TruAbutment”), from continuing to willfully infringe
    4 Straumann’s patents and from continuing to market and sell a dangerous alternative
    5 to Straumann’s original dental implant abutments.
    6         TruAbutment sells abutments that it markets as cheap replacements that are
    7 “compatible” with Straumann’s dental implants. TruAbutment knows that these
    8 products copy Straumann’s patented connection. Moreover, TruAbutment has
    9 failed to comply with the FDA’s requirements designed to ensure that TruAbutment
   10 abutments are safe and effective, and, on information and belief, TruAbutment’s
   11 products appear to be failing at an unacceptably high rate. TruAbutment’s
   12 abutments are therefore not actually compatible with Straumann’s implants.
   13 TruAbutment’s non-compatible abutments’ failures present serious safety risks to
   14 patients and cause irreparable harm to Straumann.
   15         Straumann spent years and millions of dollars developing and securing FDA
   16 approval for its revolutionary Ø2.9 mm bone level tapered implant. It is the smallest
   17 implant Straumann makes and a gamechanger in the dental industry.
   18 Notwithstanding that TruAbutment has sought FDA approval for some of its
   19 abutments based on “equivalency” to Straumann abutments, TruAbutment has not
   20 sought FDA approval for its Ø2.9 mm BLT-compatible abutment, which
   21 TruAbutment appears to have brought to market almost immediately after the
   22 corresponding Straumann’s product. Due to what appears to be its unacceptably
   23 high failure rate, this TruAbutment product is exposing dental patients to serious
   24 medical risk and is poisoning the market for Straumann’s Ø2.9 mm implants and
   25 abutments.
   26         Straumann filed a complaint to seek appropriate relief for TruAbutment’s
   27 willful patent infringement and unfair competition, and to ensure that patients and
   28 doctors continue to have access to safe and reliable dental components. Straumann

        MEMO OF P’S AND A’S IN SUPPORT OF TRO    1                        Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 6 of 28 Page ID #:108




    1 will be prepared to address the full merits of its claim in due course and after
    2 reasonable discovery. But in order to preserve the status quo and prevent ongoing
    3 harm, Straumann applies to this Court, pursuant to 15 U.S.C. §§ 4 and 25 and
    4 Federal Rule of Civil Procedure 65, for a temporary restraining order.
    5         The urgency of this motion cannot be overstated in that TruAbutment has
    6 already gone to market with its knock-off abutments, including its just released Ø2.9
    7 mm BLT-compatible abutment. While Straumann does not know when
    8 TruAbutment launched any of its specific products, Straumann has only very
    9 recently seen TruAbutment products becoming a significant presence in the market.
   10 (Cochran Decl. at ¶ 3.) Straumann has learned in the last few months of two
   11 TruAbutment abutments that have failed and required emergency surgery within a
   12 single sales region, which is extremely unusual. (Cochran Decl. at ¶¶ 4-8.)
   13         The recent rise to prominence of TruAbutment in this market, combined with
   14 the apparently much higher than normal failure rate of this products, present a clear
   15 and immediate risk to patients. When an abutment fails, emergency surgery is can
   16 be required to remove entire broken assembly: often, this means drilling into the
   17 maxilla or and mandible to drill out the broken abutment and the implant. This
   18 carries serious risks of permanent loss of bone and damage to nerves.
   19         TruAbutment’s recent sales of its infringing and purportedly “compatible”
   20 products also create irreparable harm to Straumann’s reputation. Because
   21 TruAbutment’s abutments are small in size and are marketed as a low-cost
   22 alternative to authentic components, there is typically no branding on the abutment
   23 itself. As a result, when the inferior, knock-off TruAbutment components are used
   24 with a Straumann implant and fail, the failure is inaccurately attributed to
   25 Straumann which causes dentists to abandon the use of Straumann products
   26 altogether, including, but not limited to, the 2.9 mm implants.
   27         Without a temporary restraining order, TruAbutment will be immediately and
   28 continuingly harming dental patients whose dentists, or the dental laboratories,
      MEMO OF P’S AND A’S IN SUPPORT OF TRO   2                           Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 7 of 28 Page ID #:109




    1 improperly substitute TruAbutment’s knock-off abutments for an authentic and safe
    2 Straumann product. TruAbutment’s actions have damaged and will continue to
    3 irreparably damage the market for Straumann’s products and harm consumers.
    4         Straumann seeks a pause in TruAbutment’s sale of its purported Straumann-
    5 compatible products to allow Straumann to obtain discovery and to prepare to
    6 present the merits of its claims to the Court. Any time pressures TruAbutment faces
    7 as a result of Straumann’s intervention at this point are of its own making.
    8 TruAbutment has shown its disregard for patient safety by bringing its product to
    9 market without proving to the FDA that it is safe and effective, and cannot complain
   10 about any damage to a business built on disregard of safety regulations and patent
   11 infringement.
   12         Therefore, in order to preserve the status quo and prevent ongoing harm,
   13 Straumann applies to this Court, pursuant to 15 U.S.C. §§ 4 and 25 and Federal Rule
   14 of Civil Procedure 65, for a temporary restraining order enjoining TruAbutment
   15 from continuing its sale of infringing and unsafe products and have the matter set for
   16 a hearing on a preliminary injunction.
   17 II.     FACTUAL BACKROUND
   18         Straumann is part of the Straumann Group, a global leader in implant,
   19 restorative and regenerative dentistry. In collaboration with leading clinics, research
   20 institutes and universities, Straumann conducts research, develops and manufactures
   21 dental implants, instruments, prosthetics, tissue and bone regeneration biomaterials
   22 for use in tooth replacement and restoration, or to prevent tooth loss.
   23         Straumann is the leading provider in the United States of premium dental
   24 implants. More than three million people in the United States have one or more
   25 dental implants. Dental implants are implantable medical devices that are surgically
   26 implanted in a patient’s maxilla or mandible (upper or lower jaw bone) to replace
   27 natural teeth, and function as artificial tooth roots. After being placed in a patient’s
   28 maxilla or mandible, those implants are integrated into the patient’s natural bone
      MEMO OF P’S AND A’S IN SUPPORT OF TRO     3                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 8 of 28 Page ID #:110




    1 (referred to in the field as “osseointegration”). Dental implants may be designed so
    2 that the top is level with the surrounding bone (a “bone-level” implant) or so that the
    3 top extends past the bone into the surrounding gum tissue (a “tissue-level” implant).
    4         A connector – known as an abutment – is then placed on inside of the dental
    5 implant. Placing the abutment is usually done only after the patient has had time to
    6 heal from the implant surgery, and enough time has passed to allow
    7 osseointegration. This abutment may be secured to the implant with a small screw.
    8 An abutment holds and supports a dental restoration, such as a crown or bridge.
    9         A.    Straumann’s Patents (The ’904 and ’002 Patents)
   10         Straumann has patented several aspects of its dental implant systems. In
   11 particular, Straumann has obtained patents on the innovative CrossFit t® connection
   12 between its bone-level implants and their corresponding abutments.
   13         The patents-in-suit are US Patent Nos. 8,968,002 (the “’002 Patent”) and
   14 8,408,904 (the “’904 Patent”), both titled “Coupling for a Multi-Part Dental Implant
   15 System.” The ’904 Patent was duly and legally issued by the United States Patent
   16 and Trademark Office on April 2, 2015. The ’002 Patent was duly and legally
   17 issued by the United States Patent and Trademark Office on March 3, 2015.
   18         Plaintiff Straumann is the exclusive licensee of the Patents-in-Suit with all
   19 substantial rights to those patents.
   20         Doctors and patients demand confidence in the stability of the
   21 implant/abutment connection. (Vogel Decl. at ¶ 4.) As the patents-in-suit explain,
   22 before the CrossFit connection, “a frequent problem arising” with conventional
   23 implants “is the correct positioning of the abutment or the secondary part within the
   24 dental implant already placed in the bone tissue.” (Dallmann Decl. at ¶¶ 3-4 (Ex. A
   25 at 1:17-20; Ex. B at 1:32-35) The patented CrossFit connection solves this problem
   26 by “avoid[ing] the drawbacks of the prior art devices, and thus allowing a stable and
   27 sterile coupling between the dental implant and the abutment.” (Dallmann Decl. at
   28 ¶¶ 3-4 (Ex. A at 2:2-4; Ex. B at 2:18-20).
        MEMO OF P’S AND A’S IN SUPPORT OF TRO      4                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 9 of 28 Page ID #:111




    1         A picture of a Straumann bone-level implant, abutment, and screw is shown
    2 in cross-section below, as is a drawing of the same assembly from one of the
    3 patents-in-suit.
    4
    5
    6
    7
    8
    9
   10
   11
   12         One advantage of the patented inventions is the innovative anti-rotational
   13 features in the implant and abutment. It is important that an abutment be stable and
   14 unable to rotate when it is fixed within an abutment. One of the innovative aspects
   15 of the patented CrossFit connection is the addition of anti-rotational elements in the
   16 abutment and implant: these elements mate precisely with each other when the
   17 abutment is correctly aligned and inserted, sealing the abutment and preventing
   18 rotational movement. These anti-rotational elements in abutments and implants are
   19 shown in the figures below, which are images of a Straumann CrossFit
   20 implant/abutment connection and figure 6 of the ’904 Patent.
   21
   22
   23
   24
   25
   26
   27
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO    5                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 10 of 28 Page ID #:112




    1         Another advantage of the patented CrossFit connection is the anti-jamming
    2 feature. The patent claims a system in which the abutment cannot be fully inserted
    3 into the implant unless these anti-rotational features are aligned. (Dallmann Decl. at
    4 ¶¶ 3-4 (Claim 1)). The screw cannot grip the threads of the implant if the abutment
    5 is not fully inserted. This feature therefore prevents a doctor from securing the
    6 assembly without proper alignment. As shown in Figure 1E (below) and as
    7 explained in the patents-in-suit: the fastening (or threading) of the screw 3 to a
    8 dental implant is only possible once the second section 4 along with the third section
    9 22 are fully inserted into their complementary sections of the dental implant, as will
   10 be described hereinafter. In this way a wedging of the screw can be avoided.
   11 (Dallmann Decl. at ¶ 3 (’904 Patent, 4:64-5:2.))
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21         B.    TruAbutment Knowingly Copies Straumann’s Products
   22         TruAbutment sells abutments that they market as “compatible” with other
   23 manufacturers’ implants, including Straumann’s. An exemplary screenshot from
   24 TruAbutment’s website promoting their DS line of abutments’ compatibility with
   25 Straumann’s bone- and tissue-level implants is set forth below (Dallmann Decl. ¶ 5;
   26 Ex. C):
   27
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO    6                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 11 of 28 Page ID #:113




    1
    2
    3
    4
    5
    6         TruAbutment knows that it is copying, with its SBN and SBR line of products
    7 (the “Accused Products”) existing Straumann products. For example, in its
    8 regulatory filings TruAbutment lists Straumann’s products (see below) as “predicate
    9 devices” and explicitly notes that its products copy the CrossFit connection.
   10 (Dallmann Decl. at ¶ 6; Ex. D at Page 3 of 7).
   11
   12
   13
   14
   15
   16
   17
   18         TruAbutment goes on to note in its regulatory filings that “TruAbutment DS
   19 incorporates the same material, indicates for use, dimension, design, abutment seat,
   20 screw seat, anatomical site, connection, type of retention, and technological
   21 characteristics of the predicate device [including the Straumann predicate devices].”
   22 (Dallmann Decl. at ¶ 6; Ex. D at Page 6 of 7).
   23         C.    TruAbutment’s Products Are Unsafe and Do Not Have FDA
   24               Approval
   25         TruAbutment does not appear to have obtained 510k clearance for most of its
   26 infringing products. Even for this one filing – for its DS line of abutments – it is
   27 important to note that the three abutment widths listed above are for use with three
   28 different sized Straumann implants, namely, bone level implants having widths of
      MEMO OF P’S AND A’S IN SUPPORT OF TRO   7                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 12 of 28 Page ID #:114




    1 3.3 millimeters (mm), 4.1 mm and 4.8 mm. Even assuming, arguendo, that these
    2 three TruAbutment abutments are “equivalent” to authentic Straumann abutments,
    3 TruAbutment has done nothing to establish that the same is true of TruAbutment’s
    4 abutment compatible with Straumann’s 2.9 mm implant. Indeed, TruAbutment did
    5 not even attempt to seek FDA approval for this abutment (a criminal violation).
    6 (Jackson Decl. at ¶ 9.) Instead, TruAbutment went straight to market in an improper
    7 and illegal attempt to compete with Straumann. TruAbutment’s 2.9 mm abutment is
    8 dangerous and exposes dental patients to serious and unnecessary risk.
    9         Poorly made third-party abutments present serious safety risks to patients.
   10 When an abutment is poorly made – because it is not manufactured to the exact
   11 specifications of the original product, and/or because it is made of inferior materials
   12 – there is an increased chance that some combination of the implant, abutment, or
   13 screw will break. (Vogel Decl., ¶¶4-6). Even relatively small imperfections can
   14 eventually lead to breakage, because the patient’s chewing force creates extreme
   15 strain on an implant and abutment. (Id. at ¶5.) When one of these components
   16 break, doctors are forced to emergency surgery to remove the failed component.
   17 (Id. at ¶10-12.) The most common approach for implant removal has been
   18 trephination, which involves using a drill bit wider than the implant and removing
   19 the whole assembly (while trying to avoid removing or damaging as much other
   20 surrounding and bone as possible). Trephination carries serious risks of permanent
   21 damage to the patient’s bone, tissue, nerves, and other oral structures. (Id. at ¶12.)
   22         Another option for removing a broken dental implant involves trying to place
   23 a new screw inside the implant with a reversed thread, and then removing the
   24 implant and screw together under considerable force. While this can minimize
   25 damage to surrounding tissue, this procedure involves substantial torque, which can
   26 cause the screw to break, requiring another, more invasive approach. (Id. at ¶13.)
   27 Additional approaches to implant removal involving using thermal explantation and
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO     8                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 13 of 28 Page ID #:115




    1 application of piezoelectric charge have been proposed, but have not been widely
    2 adopted. (Id. at ¶14.)
    3         Abutments for use in dental implants are classified as a Class II medical
    4 device by the FDA (Code of Federal Regulations 21 872.3630). (Jackson Decl. at
    5 ¶4.) That means that these are considered “medium to moderate risk devices” by the
    6 FDA. (Id.) See Comm. of Dental Amalgam Mfrs. & Distributors v. Stratton, 92
    7 F.3d 807, 809 (9th Cir. 1996)(“ Medical devices which involve some risk of injury
    8 are classified as Class II devices and are subject to “special controls,” including
    9 performance standards, use guidelines, and post-market surveillance programs.”).
   10         Section 510(k) of the Food, Drug and Cosmetic Act requires those device
   11 manufacturers who must register to notify FDA their intent to market a medical
   12 device. (Jackson Decl. at ¶5.) This is known as Premarket Notification (PMN) or
   13 510(k). (Id.) Before a manufacturer can market a medical device in the United
   14 States, they must demonstrate to FDA’s satisfaction that it is substantially equivalent
   15 (meaning, as safe and effective) to a device already on the market. (Id.)
   16         Before marketing or selling a dental implant or abutment in the United States,
   17 the manufacturer is required to seek 510(k) clearance. (Id. at ¶¶5-6.) The FDA
   18 considers selling a product without a 510(k) clearance to be the same as selling an
   19 adulterated product. (Id. at ¶6.) It is a federal crime to knowingly sell a product that
   20 requires a 510(k) clearance without obtaining that clearance. 21 U.S. Code § 333.
   21 (Id. at ¶8.)
   22         The FDA displays limited information to the public about the 510(k) filings
   23 made by medical device companies. (Id. at ¶9.) From the information available on
   24 this website, it appears that TruAbutment has failed to follow this process for most
   25 of the abutments it markets in the United States. (Id. at ¶10.) A list of
   26 TruAbutment’s advertised products that indicates the products for which 510(k)
   27 clearances were not obtained is attached as Exhibit A to the Declaration of Jennifer
   28 Jackson, attached hereto. (Jackson Decl. at ¶12.) To summarize that list,
      MEMO OF P’S AND A’S IN SUPPORT OF TRO    9                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 14 of 28 Page ID #:116




    1 TruAbutment does not appear to have obtained 510(k) clearances for dozens of
    2 Straumann-compatible products it sells in the US.
    3         Straumann has notified the FDA of this apparent failure to comply with the
    4 FDA’s regulations. (Id. at ¶12, Ex. B.)
    5         D.    TruAbutment Knowingly Infringes Straumann Holding’s Patents
    6         Straumann’s products are covered by the patents-in-suit. Accordingly, by
    7 copying Straumann’s abutments and locking screws for use with a Straumann
    8 implants, TruAbutment has knowingly committed patent infringement. The claim
    9 charts attached herewith establish that TruAbutment infringes at least Claim 1 of the
   10 two patents-in-suit. (Dallmann Decl. at ¶¶ 7-8; Ex. E-F.)
   11         TruAbutment also knows and has known that the CrossFit connection is
   12 covered by the asserted patents. In 2015, a Straumann salesperson saw a
   13 TruAbutment booth at an industry trade show. (Thom Decl., at ¶¶3-4.) He noticed
   14 that the TruAbutment booth was advertising CrossFit-compatible abutments, and
   15 asked how they could sell these abutments without a patent license from Straumann.
   16 (Id. at ¶¶4-5.) Without responding to his question, the TruAbutment representative
   17 put the Straumann-compatible abutments in his pocket and refused to answer any
   18 other questions. (Id. at ¶¶6-7.)
   19         Finally, TruAbutment has had actual notice of its infringement of the patents-
   20 in-suit since at least May 9, 2019, when Straumann sent a cease and desist letter to
   21 TruAbutment. (Dallmann Decl. at ¶ 9; Ex. G.)
   22         E.    The Complaint
   23         Based on the discovery of TruAbutment’s infringing products, Straumann
   24 filed a Complaint for damages and application for permanent injunction against
   25 TruAbutment alleging four counts for: (1) Infringement of U.S. Patent No.
   26 8,408,904; (2) Infringement of U.S. Patent No. 8,968,002; (3) False Advertising
   27 (Lanham Act §43(a)); (4) Unfair Business Practices (Cal. Bus. & Prof. Code §
   28 17200, et seq.).
        MEMO OF P’S AND A’S IN SUPPORT OF TRO   10                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 15 of 28 Page ID #:117




    1 III.    ARGUMENT
    2         A.     Standard for Temporary Restraining Order
    3         “A preliminary injunction is an extraordinary remedy never awarded as of
    4 right. [Citation] In each case, courts ‘must balance the competing claims of injury
    5 and must consider the effect on each party of the granting or withholding of the
    6 requested relief.’ [Citation] ‘In exercising their sound discretion, courts of equity
    7 should pay particular regard for the public consequences in employing the
    8 extraordinary remedy of injunction.’” Winter v. Nat. Res. Def. Council, Inc., 555
    9 U.S. 7, 24 (2008) (citations omitted).
   10         “A plaintiff seeking a preliminary injunction must establish that he is likely to
   11 succeed on the merits, that he is likely to suffer irreparable harm in the absence of
   12 preliminary relief, that the balance of equities tips in his favor, and that an injunction
   13 is in the public interest.” Winter, 555 U.S. 7 at 20. See, Pom Wonderful LLC v.
   14 Hubbard, 775 F.3d 1118, 1124 (9th Cir. 2014) (citing the four elements for
   15 preliminary injunctive relief set forth in Winter).
   16         “A preliminary injunction may also be appropriate if a movant raises ‘serious
   17 questions going to the merits’ and the ‘balance of hardships ... tips sharply towards’
   18 it, as long as the second and third Winter factors are satisfied.” Disney Enterprises,
   19 Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017) (citation omitted). See
   20 also, All for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)
   21 (recognizing that “serious questions going to the merits” and a balance of hardships
   22 that tips sharply towards the plaintiff can support issuance of a preliminary
   23 injunction, so long as the plaintiff also shows that there is a likelihood of irreparable
   24 injury and that the injunction is in the public interest.”)
   25         As shown below, Straumann is able to establish each of the required elements
   26 in support of preliminary injunctive relief.
   27
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO     11                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 16 of 28 Page ID #:118




    1        B.     Straumann Is Likely to Succeed on the Merits of Its Claims
    2        Establishing a likelihood of success on the merits has been regarded as the
    3 “most important Winter factor.” Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d
    4 848, 856 (9th Cir. 2017). Further, “once the moving party has carried its burden of
    5 showing a likelihood of success on the merits, the burden shifts to the non-moving
    6 party to show a likelihood that its affirmative defense will succeed.” Id. (citations
    7 omitted).
    8               1.      Straumann is likely to Succeed On The Merits Of Its Patent
    9                       Infringement Claims
   10                       a)   TruAbutment Has Directly Infringed The ‘904 and
   11                            ‘002 Patents.
   12        “Direct infringement has long been understood to require no more than the
   13 unauthorized use of a patented invention.” Glob.-Tech Appliances, Inc. v. SEB S.A.,
   14 563 U.S. 754, 761, n.2 (2011). As a result, “a direct infringer’s knowledge or intent
   15 is irrelevant.” Id.
   16        Here, comparing Straumann’s ’904 Patent to an exemplary Accused Product
   17 from TruAbutment reveals that the Accused Product (consisting of an abutment and
   18 locking screw) is a copy of Straumann’s design and practices one or more of the
   19 claims of the ’904 Patent. Specifically, TruAbutment directly infringes the ’904
   20 Patent, including claim 1, by making and using the Accused Products in conjunction
   21 with the Straumann CrossFit line of implants. (Dallmann Decl. at ¶ 7; Ex. E.) At no
   22 time has Straumann granted TruAbutment authorization, license, or permission to
   23 practice the inventions claimed in the ’904 Patent.
   24        Similarly, comparing Straumann’s ’002 Patent to an exemplary Accused
   25 Product from TruAbutment reveals that the Accused Product is a copy of
   26 Straumann’s design and practices one or more of the claims of the ’002 Patent.
   27 Specifically, TruAbutment directly infringes the ’002 Patent, including claim 1, by
   28 making and using the Accused Products in conjunction with the Straumann CrossFit
      MEMO OF P’S AND A’S IN SUPPORT OF TRO  12                        Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 17 of 28 Page ID #:119




    1 line of implants. (Dallmann Decl. at ¶ 8; Ex. F.) Further, at no time has Straumann
    2 granted TruAbutment authorization, license, or permission to practice the inventions
    3 claimed in the ’002 Patent. Moreover, TruAbutment’s infringement as to both
    4 patents-in-suit is willful.
    5         In 2015, a Straumann salesperson saw a TruAbutment booth at an industry
    6 trade show. (Thom Decl., at ¶2-5.) He noticed that the TruAbutment booth was
    7 advertising CrossFit-compatible abutments, and asked how they could sell these
    8 abutments without a patent license from Straumann. (Id. ¶6.) Without responding
    9 to his question, the TruAbutment representative put the Straumann-compatible
   10 abutments in his pocket and refused to answer any other questions. (Id. ¶7.)
   11         And TruAbutment has had actual notice of its infringement of the patents-in-
   12 suit since at least May 9, 2019, when Straumann sent and cease and desist letter to
   13 TruAbutment. (Dallmann Decl., ¶ 9, Ex. G.) Notwithstanding that it is on notice of
   14 its infringement, TruAbutment continues to engage in acts of infringement.
   15                      b)       TruAbutment Has Induced the Infringement of The
   16                               ‘904 and ‘802 Patents.
   17         Whoever actively induces infringement of a patent shall be liable as an
   18 infringer. 35 U.S.C. § 271(b). Induced infringement has three elements: (1)
   19 knowledge of the patent, (2) knowledge that the induced acts will infringe, and (3)
   20 intent to bring about the infringement. Commil USA, LLC v. Cisco Sys., Inc., 135 S.
   21 Ct. 1920, 1925, 1928, 191 L. Ed. 2d 883 (2015). “Inducement must involve the
   22 taking of affirmative steps to bring about the desired result.” Global-Tech
   23 Appliances, Inc. v. SEB S.A., 563 U.S. 754 (2011).
   24         Further, the Courts have recognized that inducement of infringement may be
   25 based on active steps to encourage infringement:
   26      Evidence of “active steps ... taken to encourage direct infringement,”
           [Citation], such as advertising an infringing use or instructing how to
   27
           engage in an infringing use, show an affirmative intent that the
   28      product be used to infringe, and a showing that infringement was
      MEMO OF P’S AND A’S IN SUPPORT OF TRO    13                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 18 of 28 Page ID #:120




    1         encouraged overcomes the law’s reluctance to find liability when a
              defendant merely sells a commercial product suitable for some lawful
    2         use . . . .
    3 Metro-Goldwyn-Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913, 936
    4 (2005)(citation omitted).
    5         Here, TruAbutment indirectly infringes the ’904 Patent by instructing,
    6 directing, and/or encouraging others, including its customers, purchasers and users,
    7 to purchase and use the Accused Products, which have no substantial non-infringing
    8 use, and which practice the inventions claimed in the ’904 Patent, when combined
    9 with the Straumann CrossFit line of implants. TruAbutment’s abutment and locking
   10 screw have no other application other than to be used with a Straumann implant.
   11 Thus, TruAbutment knew that it was inducing others, including customers,
   12 purchasers, dental laboratories and dentists, to infringe, by practicing, either
   13 themselves or in conjunction with TruAbutment, one or more claims of the ’904
   14 Patent, including Claim 1.
   15         Similarly, TruAbutment indirectly infringes the ’002 Patent, by instructing,
   16 directing, and/or encouraging others, including its customers, purchasers and users,
   17 to purchase and use the Accused Products, which practice the inventions claimed in
   18 the ’002 Patent, when combined with the Straumann CrossFit line of implants.
   19                      c)     TruAbutment Has Committed Contributory
   20                             Infringement of the ‘904 and ‘802 Patents.
   21 In defining contributory infringement, Congress has declared that:
   22         Whoever sells a component of a patented machine, manufacture,
   23         combination or composition, or a material or apparatus for use in
              practicing a patented process, constituting a material part of the
   24         invention, knowing the same to be especially made or especially
              adapted for use in an infringement of such patent, and not a staple
   25         article or commodity of commerce suitable for substantial non-
              infringing use, shall be liable as a contributory infringer.
   26
   27 35 U.S.C. § 271(c).
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO     14                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 19 of 28 Page ID #:121




    1         The key elements of contributory infringement under Section 271(c) are: (1)
    2 knowledge that an article is being used as a material element in an infringing
    3 product and (2) a showing that the article being used is not a staple item of
    4 commerce with no substantial noninfringing uses. See, Lummus Industries, Inc. v.
    5 D.M. & E. Corp., 862 F.2d 267, 272 (Fed. Cir. 1988) (stating that contributory
    6 infringement requires a showing of knowledge of infringing use and that the article
    7 is not suitable for substantial noninfringing use).
    8         Here, TruAbutment has contributed and continues to contribute to
    9 infringement of at least Claims 1 of the ’904 Patent under 35 U.S.C. § 271(c) by
   10 making and selling the Accused Products, which have no substantial non-infringing
   11 use, indeed has no other use other than to be combined with the Straumann CrossFit
   12 line of implants, and which practice the inventions claimed in the ‘904 Patent.
   13         Similarly, TruAbutment has contributed and continues to contribute to
   14 infringement of at least Claims 1 of the ‘002 Patent under 35 U.S.C. § 271(c) by
   15 making and selling the Accused Products, when combined with the Straumann
   16 CrossFit line of implants.
   17                2.    Straumann Is Likely To Succeed On The Merits Of Its False
   18                      Advertising Claim
   19         “The elements of a Lanham Act § 43(a) false advertising claim are: (1) a false
   20 statement of fact by the defendant in a commercial advertisement about its own or
   21 another's product; (2) the statement actually deceived or has the tendency to deceive
   22 a substantial segment of its audience; (3) the deception is material, in that it is likely
   23 to influence the purchasing decision; (4) the defendant caused its false statement to
   24 enter interstate commerce; and (5) the plaintiff has been or is likely to be injured as
   25 a result of the false statement, either by direct diversion of sales from itself to
   26 defendant or by a lessening of the goodwill associated with its products.” Southland
   27 Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997). See also, In re
   28 Tobacco II Cases, 46 Cal. 4th 298, 312, 207 P.3d 20, 29 (2009) (“[T]o state a claim
      MEMO OF P’S AND A’S IN SUPPORT OF TRO    15                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 20 of 28 Page ID #:122




    1 under either the UCL or the false advertising law, based on false advertising or
    2 promotional practices, ‘it is necessary only to show that “members of the public are
    3 likely to be ‘deceived.’”)
    4          Here, TruAbutment sells abutments that they market as “compatible” with
    5 other manufacturers’ implants, including Straumann’s. TruAbutment’s website1
    6 advertises several groups of products (listed below) which include abutments
    7 advertised as compatible with Straumann implants, including bone-level implants
    8 using Straumann’s patented CrossFit connection, as well as Straumann’s tissue-level
    9 implants and Neodent implants:
   10             • “DS” custom abutments,
   11             • “angulated screw channel” line,
   12             • An “All-on-T” line of multi-unit abutments,
   13             • “T:Loc” overdenture abutments, and
   14             •   “Tru Base” and Cerec® Ti-Base titanium abutments.
   15 (Jackson Decl., Ex. A).
   16          The advertisement that TruAbutment’s products are compatible with or
   17 equivalent to Straumann’s authentic products are false as evidenced by the failure
   18 rate experienced with the TruAbutment products. (Cochran Decl., ¶¶ 4-9.)
   19 Consumers of TruAbutment’s products (i.e., dental laboratories and dentists) have
   20 no meaningful way of discerning the quality or compatibility of TruAbutment’s
   21 components for use with Straumann implants by visual inspection. As a result, the
   22 advertisement that the products are compatible constitutes a material inducement to
   23 purchase those products. TruAbutment’s advertising is specifically designed to
   24
   25
   26   1
        https://truabutment.com/pages/tru-abutment-ds; https://truabutment.com/pages/angulated-screw-
   27 channel; https://truabutment.com/pages/all-on-t; https://truabutment.com/pages/t-loc;
      https://truabutment.com/pages/tru-scan-body; https://truabutment.com/pages/ti-base;
   28 https://truabutment.com/collections/cerec%C2%AE-scan-post-kits/products/cerec%C2%AE-ti-
      base.
        MEMO OF P’S AND A’S IN SUPPORT OF TRO        16                           Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 21 of 28 Page ID #:123




    1 deceive dental laboratories and dentists so that they will purchase TruAbutment
    2 products at a discount from authentic Straumann components.
    3                3.     Straumann Is Likely To Succeed On the Merits of Its Unfair
    4                       Competition Claim
    5         “The purpose of the Unfair Practices Act is “to safeguard the public against
    6 the creation or perpetuation of monopolies and to foster and encourage competition,
    7 by prohibiting unfair, dishonest, deceptive, destructive, fraudulent and
    8 discriminatory practices by which fair and honest competition is destroyed or
    9 prevented.” (§ 17001.) It prohibits specific “practices which the legislature has
   10 determined constitute unfair trade practices.’” Cel-Tech Commc'ns, Inc. v. Los
   11 Angeles Cellular Tel. Co., 20 Cal. 4th 163, 179 (1999) (citation omitted).
   12         In order to state a claim for breach of Section 17200, “‘a plaintiff must show
   13 either an (1) ‘unlawful, unfair, or fraudulent business act or practice,’ or (2) ‘unfair,
   14 deceptive, untrue or misleading advertising.’” Moss v. Infinity Ins. Co., 197 F.
   15 Supp. 3d 1191, 1198 (N.D. Cal. 2016) (citation omitted). Accordingly, the Courts
   16 have recognized that “to state a claim under Section 17200, a plaintiff must establish
   17 that the practice is (1) unlawful (i.e., is forbidden by law), (2) unfair (i.e., harm to
   18 victim outweighs any benefit) or (3) fraudulent (i.e., is likely to deceive members of
   19 the public). A plaintiff only needs to establish a violation of the UCL under one of
   20 these three prongs, as each operates independently from the others.” Id.
   21         Further, “[b]y proscribing ‘any unlawful’ business practice, ‘section 17200
   22 “borrows” violations of other laws and treats them as unlawful practices’ that the
   23 unfair competition law makes independently actionable.” Cel-Tech Commc'ns, Inc.
   24 v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999) (citation omitted).
   25 However, “[t]he statutory language referring to ‘any unlawful, unfair or fraudulent’
   26 practice (italics added) makes clear that a practice may be deemed unfair even if not
   27 specifically proscribed by some other law. Id. (citation omitted).
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO      17                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 22 of 28 Page ID #:124




    1          Here, acts and practices by TruAbutment result in direct and indirect acts of
    2 patent infringement and are likely to confuse, mislead or deceive the general public
    3 as to the compatibility of its products with those of Straumann, as to the safety of its
    4 products, and as to the extent of FDA approval of its products, and therefore
    5 constitutes unfair and fraudulent business practices in violation of California
    6 Business & Professions Code § 17200, et seq.
    7          The above-described acts further constitute business acts that violate Sections
    8 32 and 43 of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a), and the Patent Act,
    9 35 U.S.C. §§ 271(a) and (b), and are therefore unlawful.
   10          TruAbutment’s infringement of the ‘904 and the ‘802 patents and its false
   11 advertising in violation of the Lanham Act each constitute an independent basis for
   12 finding unfair competition. Further, TruAbutment’s failure to obtain 510(k)
   13 clearance prior to selling the Accused Products constitutes an unfair practice in and
   14 of itself sufficient to support a violation of California Business & Professions Code
   15 § 17200.
   16          C.     Straumann Will Be Irreparably Harmed If Defendants Are
   17                 Allowed To Continue Their Conduct
   18          The Court’s “frequently reiterated standard requires plaintiffs seeking
   19 preliminary relief to demonstrate that irreparable injury is likely in the absence of an
   20 injunction.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).
   21          “Evidence of threatened loss of prospective customers or goodwill certainly
   22 supports a finding of the possibility of irreparable harm.” Stuhlbarg Int'l Sales Co.
   23 v. John D. Brush & Co., 240 F.3d 832, 841 (9th Cir. 2001). Further, “where the
   24 threat of injury is imminent and the measure of that injury defies calculation,
   25 damages will not provide a remedy at law.” Gilder v. PGA Tour, Inc., 936 F.2d
   26 417, 423 (9th Cir. 1991) (citation omitted).
   27          To show irreparable harm in a patent infringement case, “a patentee must
   28 establish . . . : 1) that absent an injunction, it will suffer irreparable harm, and 2) that
      MEMO OF P’S AND A’S IN SUPPORT OF TRO         18                           Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 23 of 28 Page ID #:125




    1 a sufficiently strong causal nexus relates the alleged harm to the alleged
    2 infringement.” Apple Inc. v. Samsung Electronics Co., 695 F.3d 1370, 1374 (Fed.
    3 Cir. 2012). “Price erosion, loss of goodwill, damages to reputation, and loss of
    4 business opportunities are all valid grounds for finding irreparable harm.” Celsis In
    5 Vitro, Inc. v. CellzDirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012).
    6         Courts have also recognized that harm to the general public may form the
    7 requisite irreparable harm in a private action. See, Rutter Group Prac. Guide Fed.
    8 Civ. Pro. Before Trial Ch. 13-C, Requirements for Injunctive Relief, quoting
    9 Mississippi Power & Light Co. v. United Gas Pipe Line Co. (5th Cir. 1985) 760 F2d
   10 618, 623 (“Under limited circumstances, a claim of irreparable harm in a private
   11 action may be based on harm to the general public.”).
   12         Here, Straumann is exposed to ongoing and continuous harm to its market
   13 share and good reputation based on TruAbutment’s conduct. When TruAbutment
   14 encourages a dental lab to substitute its abutment and locking screw for use with a
   15 Straumann implant, there is no meaningful way for practitioners to distinguish
   16 between TruAbutment parts and authentic Straumann parts because there is typically
   17 no unique branding on the abutment itself. (Cochran Decl., ¶ 4.) As a result, when
   18 the inferior, knock-off TruAbutment components are used with a Straumann implant
   19 and fail, the failure is inaccurately attributed to Straumann which causes dentists to
   20 abandon the use of Straumann products altogether or Straumann’s 2.9 mm implant
   21 given the high failure rate of TruAbutment’s 2.9 mm products. (Cochran Decl. ¶ 9.)
   22         The immediate fall-out from TruAbutment’s infiltration of the market with
   23 inferior, non-compatible, knock-off abutments has been to cause dentists to abandon
   24 the use of Straumann’s 2.9 mm implant in favor of more robust larger products. Id.
   25 Straumann’s 2.9 mm implant is the result of years of development and an extensive
   26 FDA approval process. (Jackson Decl., ¶ 7). TruAbutment, on the other hand, did
   27 not seek FDA approval for its 2.9 mm abutment, which is a criminal violation, and
   28 which exposes patients to serious medical risks. (Id.at ¶¶ 11-12, Ex. A.)
      MEMO OF P’S AND A’S IN SUPPORT OF TRO   19                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 24 of 28 Page ID #:126




    1 TruAbutment’s injection of its inferior knock-off abutments is destroying what
    2 would otherwise be a robust market for Straumann’s 2.9 mm implant. (Cochran
    3 Decl., ¶ 9.)
    4         D.     The Balance Of Equities Tips In Favor Of Granting Preliminary
    5                Injunctive Relief To Straumann
    6         The Courts have recognized that, in analyzing a request for injunctive relief,
    7 they ‘must balance the competing claims of injury and must consider the effect on
    8 each party of the granting or withholding of the requested relief.’” Winter v. Nat.
    9 Res. Def. Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted). See, Disney
   10 Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 866 (9th Cir. 2017)(citation
   11 omitted) (citing Winter balancing requirement prior to entry of injunction.). “[T]he
   12 essence of a patent right is the right to exclude others, immediate irreparable harm is
   13 presumed upon a finding of validity and infringement.” A & L Tech. v. Resound
   14 Corp., 1995 U.S. Dist. LEXIS 22442, *3 (N.D. Cal. March 15, 1995).
   15         Here, dental implants are part of a significant medical procedure subject to
   16 strict federal regulatory requirements to ensure that the medical devices used in
   17 those procedures are safe and effective. Abutments used for dental implants are
   18 classified as a Class II medical device by the FDA (Code of Federal Regulations 21
   19 872.3630) which means that they are considered “medium to moderate risk devices”
   20 by the FDA. (Id. at ¶ 5.) As a result, Section 510(k) of the Food, Drug and
   21 Cosmetic Act requires a Premarket Notification or 510(k) to the FDA upon any
   22 intent to market this type of medical device. (Id. at ¶ 6.) The process of obtaining
   23 510(k) clearance is time consuming and expensive but for good reason because the
   24 process allows for FDA regulation of the marketing of medical devices to ensure
   25 that they are safe and effective. (Id. at ¶¶ 6-8.)
   26         TruAbutment does not appear to have not sought 510(k) clearance for most of
   27 the products it advertises as “compatible” with Straumann’s implants, including
   28 Straumann’s 2.9 mm bone level tapered implants. (Id. at ¶¶ 10-12, Ex. A). The
      MEMO OF P’S AND A’S IN SUPPORT OF TRO  20                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 25 of 28 Page ID #:127




    1 FDA has been notified of TruAbutment’s non-compliance with the 501(k) clearance
    2 requirement. (Id. at ¶13, Ex. B). Straumann stands to lose sales and market share
    3 for its implants in general by confusion that TruAbutment’s failed abutments are
    4 either Straumann products or compatible substitutes. (Cochran Decl., ¶ 9.)
    5 However, the potential market abandonment of Straumann’s entire 2.9 mm bone
    6 level tapered implant device line has a potentially devastating and unquantifiable
    7 impact on Straumann’s operations. Straumann is a leader in the market for premium
    8 dental implants, and the introduction of the 2.9mm implant was a game changer in
    9 the industry. If dental labs and dentists wrongly attribute the failure of an implant
   10 surgery to Straumann as a result of the failure of what are actually TruAbutment
   11 components and abandon the use of Straumann’s products, competition will
   12 infiltrate the market and Straumann will never be able to regain its primary market
   13 position and reputation. (Id.)
   14         On the contrary, there are no equities favoring a denial of the requested
   15 injunctive relief. TruAbutment is marketing a knock-off product that infringes
   16 Straumann’s patents and does not have proper FDA clearance. (Jackson Decl., ¶¶
   17 10-12.) Therefore, TruAbutment’s sales are improper and any stay in those sales
   18 does not justify denial of an injunction. See Disney Enterprises, Inc. v. VidAngel,
   19 Inc., 869 F.3d 848, 866 (9th Cir. 2017) (citation omitted) (“lost profits from an
   20 activity which has been shown likely to be infringing ... merit[ ] little equitable
   21 consideration.”).
   22         E.    Granting Preliminary Injunctive Relief Is In the Public Interest
   23         “The public interest inquiry primarily addresses impact on non-parties rather
   24 than parties.” League of Wilderness Defs./Blue Mountains Biodiversity Project v.
   25 Connaughton, 752 F.3d 755, 766 (9th Cir. 2014)(citation omitted). See, Disney
   26 Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 867 (9th Cir. 2017)(citation
   27 omitted) (“The court must ‘pay particular regard for the public consequences in
   28 employing the extraordinary remedy of injunction.’”); All for the Wild Rockies v.
      MEMO OF P’S AND A’S IN SUPPORT OF TRO  21                          Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 26 of 28 Page ID #:128




    1 Cottrell, 632 F.3d 1127, 1138 (9th Cir. 2011) (“The public interest analysis for the
    2 issuance of a preliminary injunction requires us to consider whether there exists
    3 some critical public interest that would be injured by the grant of preliminary
    4 relief.”). Further, the widespread harm and cost to the public from failed implants
    5 has been the subject of class action litigation. See e.g., Yamada v. Nobel Biocare
    6 Holding AG, 825 F.3d 536, 540–41 (9th Cir. 2016) (“Projected classwide damages
    7 were estimated at $450 million and were calculated as follows: $8 million for the
    8 price of the 20,000 failed implants, representing an estimated 20% failure rate out of
    9 100,000 total implants at $400 per implant; $70–100 million for the surgical
   10 replacement of the 20,000 implants at $3,500 per procedure; $60 million to repair or
   11 restore teeth adjacent to the implant; and $325 million for monitoring and medical
   12 costs.”)
   13         Here, TruAbutment’s products have experienced an unacceptably high failure
   14 rate as evidenced by repeated reports from doctors and dental laboratories.
   15 (Cochran Decl., ¶¶ 4-8.) TruAbutment’s poorly manufactured abutments present
   16 serious safety risks to patients because it is not manufactured to the exact
   17 specifications of the original product, and/or because it is made of inferior materials
   18 thereby increasing the risk that the implant, abutment, or screw, or some
   19 combination thereof, will break. (Vogel Decl., ¶¶4-9). When breakage occurs,
   20 patients are subjected to emergency surgery to remove and replace the failed
   21 component. (Id. at ¶10.) The most common approach for implant removal has been
   22 trephination, which involves using a drill bit wider than the implant and removing
   23 the whole assembly (while trying to avoid removing or damaging as much other
   24 surrounding and bone as possible). Trephination carries serious risks of permanent
   25 damage to the patient’s bone, tissue, nerves, and other oral structures. (Id. at ¶11-
   26 12.) Another option for removing a broken dental implant involves trying to place a
   27 new screw inside the implant with a reversed thread, and then removing the implant
   28 and screw together under considerable force. While this can minimize damage to
      MEMO OF P’S AND A’S IN SUPPORT OF TRO   22                       Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 27 of 28 Page ID #:129




    1 surrounding tissue, this procedure involves substantial torque, which can cause the
    2 screw to break, requiring another, more invasive approach. (Id. at ¶13.) Other
    3 approaches to implant removal involving thermal explantation and application of
    4 piezoelectric charge have been proposed but not widely accepted. (Id. at¶14.) The
    5 public interest is served by eliminating these inferior products which, as noted above
    6 do not even have 510(k) clearance from the FDA, from the marketplace because it
    7 promotes patient safety and welfare.
    8 IV.     CONCLUSION
    9         For the foregoing reasons, Straumann respectfully requests that this Court
   10 issue a temporary restraining order and Order to Show Cause Re: Preliminary
   11 Injunction that enjoins and restrains defendants as set forth in detail in the Notice of
   12 this Application and in the Proposed Temporary Restraining Order to Show Cause
   13 served concurrently herewith.
   14
   15 DATED: May 9, 2019                  EASTMAN MCCARTNEY DALLMANN LLP

   16                                     By:          /s/ Andrew S. Dallmann
   17                                            Andrew S. Dallmann
                                                 Attorneys for Plaintiffs
   18                                            Straumann USA, LLC
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        MEMO OF P’S AND A’S IN SUPPORT OF TRO     23                         Case No. 8:19-cv-00878
Case 8:19-cv-00878-JLS-DFM Document 4-1 Filed 05/09/19 Page 28 of 28 Page ID #:130




    1                             CERTIFICATE OF SERVICE

    2
              I certify that on May 9, 2019, I electronically filed the foregoing
    3
        PLAINTIFFS’ MEMORANDUM OF POINTS AND AUTHORITIES IN
    4
        SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING
    5
        ORDER AND ORDER TO SHOW CAUSE WHY A PRELIMINARY
    6
        INJUNCTION SHOULD NOT ISSUE TO ENJOIN AND RESTRAIN
    7
        DEFENDANTS FROM 1) INFRINGEMENT OF U.S. PATENT NO. 8,408,904, 2)
    8
        INFRINGEMENT OF US. PATENT NO. 8,968,002, 3) FALSE ADVERTISING
    9
        (Lanham Act §43); 4) UNFAIR BUSINESS PRACTICES (Cal. Bus. & Prof. Code
   10
        §17200, et seq.) with the Clerk of the Court for the United States District Court,
   11
        Central District of California, by using the CM/ECF system. Participants in the
   12
        case who are registered CM/ECF users will be served by the CM/ECF system.
   13
              Executed on May 9, 2019, at Irvine, California.
   14
   15
                                                       /s/   Andrew S. Dallmann
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        MEMO OF P’S AND A’S IN SUPPORT OF TRO     24                         Case No. 8:19-cv-00878
